DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 1/22/2018.
Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 6-11, 14-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. US 5197114 A by Skeirik; Richard D., in view of US PGPUB No. US 20190129397 A1 by Horiwaki; Kazuki et al. 
Claim 4, 12 and 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Skeirik;, in view of Horiwaki, further in view of US 20050010319 A1 by Patel et al.
Claim 5 & 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skeirik, in view of Horiwaki, in view of Patel, further in view US Patent No. 8732627 by Baseman et al.
This action is made Non-Final.
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…learning a causal predictive model based on the target data..." in learning a causal predictive model step.  There is insufficient antecedent basis for this (bolded) limitation in the claim. The “target data” is interpreted as disclosed in the previous step as “target measurement data”; however correction is needed.
Claim 1 recites the limitation "…learning a causal predictive model … the received model control inputs on a previous state..." in learning a causal predictive model step.  There is insufficient antecedent basis for this (bolded) limitation in the claim. Specifically the claim does not disclose the received model control inputs for the previous state before this invocation.
Claim 1 also claims the limitation:

initial state data that indicates an initial state of an input material to the manufacturing apparatus,…

learning a causal predictive model based on the target data, wherein each state of the causal predictive model corresponds to a time, and each state of the causal predictive model is 


It is unclear what “each state” is referring in this case. The only mention of any “state” before this is in reference to the “initial state data”. One interpretation could be each of “initial state”. Another interpretation could be subsequent states in time. But then it is unclear how the “initial state”, which has no mention in the learning a causal model step, is related to the each state or previous state of the causal predictive model.
The system claim 9 and program product claim 17 also suffer from the above 3 deficiencies likewise and rejected likewise.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6-11, 14-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. US 5197114 A by Skeirik; Richard D., in view of US PGPUB No. US 20190129397 A1 by Horiwaki; Kazuki et al. 
Regarding Claim 1, 9 and 17
Skeirik teaches a method for determining control inputs to a manufacturing apparatus (Skeirik: Fig.12 & 13 Col.30 Line 3 – Col.32 Line 11 Also see Fig.1) to manufacture a free-form product (Skeirik: Col.2 Lines 4-14 - cake example as free form product) , the method comprising, by a processor (Skeirik: Col.31 Lines 39-48 “…As mentioned above, the neural network 1206 may be implemented in analog or digital form and also, for example, the controller 1202 may also be implemented in analog or digital form. It should be understood, with respect to the method steps as described above for the functioning of the systems as described in this section, that operations such as computing (which imply the operation of a digital computer) may also be carried out in analog equivalents or by other methods…”)/ a system effective to determine control inputs to a manufacturing apparatus to manufacture a free-form product, the system comprises: a memory; a processor configured to be in communication with the memory; a predictive model module configured to be in communication with the processor and the memory; a controls module configured to be in communication with the processor and the memory (Skeirik: Col.29 Lines 39-59)/ a computer program product for determining control inputs to a manufacturing apparatus to manufacture a free-form product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith(Skeirik: Col.29 Lines 39-59) , wherein: receiving model data (Skeirik: Col.31 Lines 18-24 “The neural net 1206 retrieves input data 1220 (possibly with associated timestamps). The neural network 1206 uses this retrieved input data 1220 to predict output data 1218. The output data 1218 with associated timestamps is supplied to the historical database 1210 for storage.”) that includes: initial state data that indicates an initial state of an input material to the manufacturing apparatus (Skeirik: Fig12-13 Element 1222, 1212; Fig.19 Element 1222; Col. 2 Lines 45-53 initial settings) , a set of model control inputs (Skeirik: Col.9 Lines 7-13 “The actions of the human operator, used to adjust the actuator(s) of the process, are collected by the present invention to produce training input data. The training input data, in the training mode, is supplied to the neural network of the present invention which is being trained. In addition, the input data, which is the sensor data, is also supplied to the neural network being trained.” Actions of human operator to adjust actuators are understood as control inputs which are received and stored) , and target measurement data that indicates target values of one or more attributes associated with a target product to be manufactured by the manufacturing apparatus (Skeirik: input data also includes the target measurement data as captured in Fig.13 element 1226 or Fig.14 element 1302/1307 from physical samples; Col.32 Lines 1-28; Col.16 Lines 40-48); learning a causal predictive model based on the target data (Skeirik: Col.32 Lines 1-28 “..A sensor 1226 is connected to sense the state of the actuator 1228. The sensor generates a sensor signal or input 1304 reflecting the state of the actuator, which is stored in the historical database 1210. This input is retrieved 1306 by the neural network 1206 for use as raw training input data. This can be used to train and/or retrain the neural network. In training and retraining, human operator changes 1219 are reflected in the raw training input data 1305. Raw training input data is used to compute training input data 1306 in step and module 306… A laboratory ("lab") 1307 is supplied with samples 1302. These samples 1302 could be physical specimens or some type of data from an analytical test or reading. Regardless of the form, the lab takes this material/data and utilizes it to produce actual measurements 1309, which are supplied to the historical database 1210 with associated timestamps. The values 1309 are stored in the historical database 1210 with their associated timestamps.…” target data is state represented by sensor data which is used to neural network with associated timestamp; causal predictive model is generally taught as neural network) , wherein each state of the causal predictive model corresponds to a time (Skeirik: Col.32 Lines 1-28 at least above; Also see Fig.33 use of clock to capture data with sensor states) , and each state of the causal predictive model is based on an application of at least one of the received model control inputs on a previous state of the causal predictive model; comparing a final state of the causal predictive model  (Skeirik: Col.9 Lines 14-16 “In training, the neural network provides output data based on the input data. This output data constitutes a prediction based on the input data.” The output data/prediction based on input data is the final data) with the target measurement data to determine a value representative of a difference (Skeirik: Col. 9 Lines 17-22 “The output data is compared with the training input data to produce error data. The error data is indicative of the difference between the training data and the output data. The error data is used to adjust the weight(s) of the neural network, thus training the neural network.” – input data also includes the target measurement data as captured in Fig.13 element 1226 or Fig.14 element 1302/1307 from physical samples); and determining, based on of the value representative of the difference (Skeirik: Fig.10-11 and error data computation based on target(input data) and output(predicted data) Fig.1 flow with incorporated figures and disclosure shows how the difference is computed and applied as in Col.14 mapping below) , and based on the causal predictive model, a set of control inputs to be assigned to one or more controls, wherein the one or more controls define a design of the manufacturing process of an end product (Skeirik: Fig.14 & additionally Col.14 Lines 46-52: “…The (predicted) output data value 1218 produced by the neural network may be stored in the historical database. The output data value 1218 is sent to an actuator 1228 for controlling a state of the process as long as the error data 1504 between the output data 1218 and the training input data 1306 is below an acceptable metric.” Difference as error data to determine that control is done based on that error data difference).
	Skeirik does not explicitly teach a learning a causal predictive model based on the target data. Further Skeirik also does not teach and each state of the causal predictive model is based on an application of at least one of the received model control inputs on a previous state of the causal predictive model.
	Horiwaki teaches a learning a causal predictive model (Horiwaki: Fig.5 Prediction model 2320 which is based on the causal relationship model 210 for a  on the target data  (Horiwaki: See abstract where it is based on target value) . Further Horiwaki also does not teach and each state of the causal predictive model is based on an application of at least one of the received model control inputs on a previous state of the causal predictive model (Horiwaki: Fig.4 shows receiving model control inputs on a previous states

    PNG
    media_image1.png
    424
    709
    media_image1.png
    Greyscale

States shown as observation data which are cascaded and control inputs are applied on previous states. [0037] “….In the present system, by using the causal relationship model, for example, the quality (inspection result) of a product is predicted from the setting condition (control data) of the manufacturing apparatus in the upstream process, and the appropriate range (monitor data allowable range) of the setting condition or the like of the manufacturing apparatus is specified. …”; Also see [0004] & [0013] showing time-series data for manufacturing for predicting future .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Horiwaki to Skeirik to apply deep learning to manufacturing process based on causal relationship. The motivation to combine would have been that Horiwaki improves prediction accuracy at each step of the manufacturing flow based on causal relationship, using the deep learning ( Horiwaki: [0007]-[0011]) thereby complementing and improving upon the teachings of Skeirik in modeling the manufacturing flow using deep learning (neural networks). Further motivation to combine would be Horiwaki and Skeirik are in the same field of endeavor as instant claims using deep learning to model and control the manufacturing process using deep learning (Horwaki: [0096], Skeirik: Abstract – reference to neural network).
Regarding Claims 2, 10 & 18
Skeirik teaches further comprising: generating manufacturing data based on the determined set of control inputs, wherein the manufacturing data indicates an application sequence of one or more determined control inputs to manufacture the end product (Skeirik: Col.31 Lines 18-24) ; and sending the manufacturing data to the manufacturing apparatus (Skeirik: Col.31 Lines 49-55).

Regarding Claims 3 & 11
Horwaki teaches comprising: determining that the value representative of the difference is greater than a threshold (Horiwaki: [0132] does a threshold based comparison for the target value; Also see Skeirik: Col.10 Lines 66-Col.11 Lines 6); and in response to the value representative of the difference being greater than a threshold, determining a new set of control inputs to be assigned to the one or more manufacturing controls (Horiwaki: [0137] shows the recommended control value for each of the observation data associated with target value; Also see Fig.7 and associated disclosure in [0083]-[0090][0119],[0132]-[0139]) .
Regarding Claims 6 & 14
Skeirik teaches wherein the model data includes a target model that represents an observable outcome of a manufacturing process to manufacture the product in a physical space (Skeirik: Col.2 Lines 4-55 cake example where cake is the observable outcome) , the initial state is observable in the physical space (Skeirik: Col.2 Lines 4-55 where the initial state could be raw materials like four, milk etc), and the states of the causal predictive model are unobservable in the physical space  (Skeirik: Col.7 Line 35-38 disclosed neural network with hidden states). Horiwaki teaches causal predictive model (Fig.4-5) as deep learning model (like Skeirik neural network).
Regarding Claims 7, 15 & 20
Horiwaki teaches further comprising updating the causal predictive model with use of the determined set of control inputs (Horiwaki: Fig.4 elements X3, X11, X302 showing determined set of control inputs) .
Regarding Claims 8 & 16
Horiwaki teaches further comprising constraining the model control inputs to low bit depth in response to the model control input being in binary or integer form (Horiwaki: Fig.4 elements X3, X11, X302 control inputs with range and recommended value, which can be considered as low bit [0090]).
----- This page is left blank after this line -----




Claim 4, 12 and 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Skeirik;, in view of Horiwaki, further in view of US 20050010319 A1 by Patel et al.
Regarding Claims 4, 12 and 19
Teachings of Skeirik and Horiwaki are shown in parent claim 1. Skeirik and Horiwaki do not explicitly teach minimizing as claimed. Horiwaki teaches minimize relating to a difference between measurements of the final state of causal predictive model and the target measurement data (Horiwaki: [0137] shows the recommended control value for each of the observation data associated with target value; Also see Fig.7 and associated disclosure in [0083]-[0090][0119],[0132]-[0139]).
Patel teaches wherein learning the causal predictive model  (Patel : [0030]-[0049] “…Enabling operator-selection of simulation time facilitates efficient verification and/or validation of predictive models, as an operator can quickly simulate a semiconductor manufacturing process until a desirable process step is reached…”) includes determining one or more solutions to minimize an objective function relating to a difference between measurements of the final state of causal predictive model and the target measurement data (Patel: [0043]-[0049] “[0049] As the model F.sub.0 is applied, a new data point is obtained and added to the training set T.sub.0, thereby creating an enhanced training set T.sub.1. The enhanced training set T.sub.1 is utilized to generate an enhanced model F.sub.1, and thereafter such process is iterated to generate predictive models F.sub.i. Furthermore, a goal function G(P) can be minimized (or maximized) via applying predictive model F.sub.i for inputs I and S. Constraints (such as the aforementioned constraints) can likewise be implemented in the model, and can be of a form…”) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Patel to Skeirik and Horiwaki with motivation to combine would have been that Patel and Skeirik and Horiwaki are analogous art in the field of predictive modeling (Patel: [0043]-[0049]; Skeirik: Abstract and Horiwaki: Abstract).
----- This page is left blank after this line -----

Claim 5 & 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skeirik, in view of Horiwaki, in view of Patel, further in view US Patent No. 8732627 by Baseman et al.
Regarding Claims 5 & 13
Teachings of Skeirik and Horiwaki are shown in parent claim 1. Skeirik Horiwaki & Patel do not explicitly teach minimizing as claimed, other than the mapping below. Patel teaches a set of realizations1 associate with the measurements of the final state of causal predictive model (Patel: [0049] e.g. F.sub. 1) ; a regularization2 function that represents physical constraints or preferences being incorporated into the objective function (Patel: [0029]-[0030], [0043]-[0049]).
Baseman teaches wherein the objective function is based on (Baseman: Col.5 Lines 15-26) : a set of predictive model parameterization3 (Baseman: Col.5 Lines 15-26 parameterization as weight tensors) and a regularization hyper parameter that represents a confidence attributed based on prior knowledge of a manufacturing process to manufacture the product  (Baseman: Col.7 Lines 48—Col.8 Lines 4).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Baseman to Patel, Skeirik and Horiwaki with motivation to combine would have been that Baseman and Patel, Skeirik and Horiwaki are analogous art in the field of predictive modeling (Patel: [0043]-[0049]; Skeirik: Abstract and Horiwaki: Abstract).
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, November 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0026] [0026] j may denote an index of the realization taken for training. For example, when the parametrization, W and b of the predictive model, F, are learned, multiple realizations of measurements of the final outcome, m.sub.T.sup.j, may be relied upon. As such, the multiple realizations, and corresponding states, s.sub.T.sup.j, may be indexed in order to perform further comparisons,
        2 Specification [0028] S may denote a regularization function, which may penalize model parameterization values of a pre-determined property or attribute, or represent physical constraints or preferences being incorporated into the objective function.
        3 Specification [0024]-[0025] a set of weight matrices W={W.sub.0, W.sub.1, . . . , W.sub.k}